 


109 HR 4465 IH: Global Democracy Promotion Act
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4465 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mrs. Lowey (for herself, Mr. Shays, Mrs. Maloney, Mr. Crowley, Ms. McCollum of Minnesota, Mr. Van Hollen, Mr. Holt, Mr. McGovern, Mrs. McCarthy, Ms. Moore of Wisconsin, Mr. Grijalva, Mr. Lewis of Georgia, Mr. Moran of Virginia, Mr. Larsen of Washington, Ms. Solis, Mr. Sherman, Mr. Nadler, Mr. George Miller of California, Mr. McDermott, Ms. Lee, Ms. Kilpatrick of Michigan, Mr. Clay, Mr. Sanders, Mr. Levin, Ms. Woolsey, Mr. Stark, Mr. Kucinich, Mr. Engel, Mr. Ackerman, Mr. Owens, Mr. Berman, Mr. McNulty, Mr. Lantos, and Mrs. Capps) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To prohibit the application of certain restrictive eligibility requirements to foreign nongovernmental organizations with respect to the provision of assistance under part I of the Foreign Assistance Act of 1961. 
 
 
1.Short titleThis Act may be cited as the Global Democracy Promotion Act. 
2.FindingsThe Congress finds the following: 
(1)It is a fundamental principle of American medical ethics and practice that health care providers should, at all times, deal honestly and openly with patients. Any attempt to subvert the private and sensitive physician-patient relationship would be intolerable in the United States and is an unjustifiable intrusion into the practices of health care providers when attempted in other countries. 
(2)Freedom of speech is a fundamental American value. The ability to exercise the right to free speech, which includes the right of the people peaceably to assemble, and to petition the government for a redress of grievances is essential to a thriving democracy and is protected under the United States Constitution. 
(3)The promotion of democracy is a principal goal of United States foreign policy and critical to achieving sustainable development. It is enhanced through the encouragement of democratic institutions and the promotion of an independent and politically active civil society in developing countries. 
(4)Limiting eligibility for United States development and humanitarian assistance upon the willingness of a foreign nongovernmental organization to forgo its right to use its own funds to address, within the democratic process, a particular issue affecting the citizens of its own country directly undermines a key goal of United States foreign policy and would violate the United States Constitution if applied to United States-based organizations. 
(5)Similarly, limiting the eligibility for United States assistance on a foreign nongovernmental organization’s willingness to forgo its right to provide, with its own funds, medical services that are legal in its own country and would be legal if provided in the United States constitutes unjustifiable interference with the ability of independent organizations to serve the critical health needs of their fellow citizens and demonstrates a disregard and disrespect for the laws of sovereign nations as well as for the laws of the United States. 
3.Assistance for foreign nongovernmental organizations under part I of the Foreign Assistance Act of 1961Notwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance authorized under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), foreign nongovernmental organizations— 
(1)shall not be ineligible for such assistance solely on the basis of health or medical services including counseling and referral services, provided by such organizations with non-United States Government funds if such services do not violate the laws of the country in which they are being provided and would not violate United States Federal law if provided in the United States; and 
(2)shall not be subject to requirements relating to the use of non-United States Government funds for advocacy and lobbying activities other than those that apply to United States nongovernmental organizations receiving assistance under part I of such Act. 
 
